COVENANT. Pleas. First. That deft made no covenant with plff Second. That the supposed covenant in the narr. mentioned was made with Thomas Whiteman the constable. Third. That said Whiteman seized in execution certain goods of N. Coggins and that deft. undertook to be surety to said Whiteman for the forth-coming of said goods and that he had performed his undertaking with said Whiteman. Reps. and issues.
The case was this — Constable Whiteman having in his hands several executions against Nathan Coggins at the suit of William B. Crawford Co., and being about to seize the goods of Coggins, an arrangement was entered into that the deft. Slack should be security for their production at a future day in order to be levied on. The deft. thereupon executed the following paper. The agreement was made and the paper executed in the presence of Crawford the plff., but it did not distinctly appear whether the agreement was made with Crawford or with the constable. The paper was delivered to the constable. It was as follows:
"This is to certify that I am security for the forth-coming of all the goods and chattels of Nathan Coggins, on Monday the 27th of June next 1831; as witness my hand and seal this 24th of June 1831.
                                                     Lewis Slack [Seal.]
Witness A. Bradley."
Endorsed — "Demanded the within goods of Lewis Slack this 27 June 1831, and were not produced.
                                                        Thomas Whiteman.
  Before A. Bradley.
      Wm. B. Crawford  Co."
On this instrument this suit was brought and the narr. counted on a covenant with plff.
The deft. objected to the reading of this paper in evidence as it did not support the narr. being a covenant with the constable. The plff. contended it was a covenant with him.
By the Court. — The constable was entitled to the possession of the goods if any one: they must have been delivered to him if produced, and not to the plff. The endorsement shows that he made the demand and the plff. is a witness to it. From these circumstances it would seem that the covenant was in fact with the constable. It is doubtful whether we can go out of the deed at all to show to whom it was given; but, if we can, it must be governed by the delivery
which was to the constable. Theobald on Principal and Surety 20.
                                     Paper rejected and plff. nonsuited.